Citation Nr: 1132024	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial evaluation in excess of 10 percent for scars on the back.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967, and from July 1968 to August 1970.  His claims folder has been rebuilt.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) in Portland, Oregon (RO), which granted service connection for COPD, assigning a 30 percent evaluation, and granted service connection for scars on the back, assigning a 10 percent evaluation; both evaluations effective March 22, 2006.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  Moreover, as he filed the instant claims in 2006, the amendment is not applicable to this case.

The Board further notes that the Veteran has raised the issue of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim.  For the purpose of clarity, the Board has separately captioned the issue on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his June 2011 Travel Board hearing, the Veteran testified that he underwent a pulmonary function test (PFT) in 2009 at the VA Medical Center (VAMC) in San Diego, and again in 2010 at the Roseburg Healthcare System (Portland VAMC).  However, the Board notes that the current record does not contain the medical records reflective of such treatment.  Indeed, VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the identified VA medical evidence must be obtained.  It is also noted that the RO's review of the Veteran's VA medical records was partially done electronically (see October 2010 statement of the case) and the actual paper copies are not in the claims folder.  Because the Board must review the Veteran's VA medical evidence and does not yet have electronic access to VA medical evidence, all paper copies of any outstanding VA medical evidence should be obtained and associated with the claims folder.

Further, the Veteran testified that his service-connected COPD and scars have worsened since the last VA examination conducted in October 2006.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  In this regard, the Veteran testified that his COPD causes increased breathing difficulty, particularly when walking up stairs, and he described a recent incident in which he collapsed after feeling like he could not breathe.  He further testified that his scars cause pain and restrict certain movements.  In light of the Veteran's testimony, the Board finds that it is unable to properly analyze the increased rating claims without determining the current nature of the disabilities.  The Board is cognizant that the Veteran failed to appear at a scheduled August 2010 VA examination; however, during the hearing, he explained that he did not receive notification of the scheduled examination because he is quasi homeless.  However, he did indicate that he is now living with a family member and is confident that he would be able to appear at any additional scheduled examinations.  Thus, given the facts in this case, the Board finds that the Veteran should be afforded an additional opportunity to undergo a VA examination.  However, the Board emphasizes the importance of the Veteran's cooperation in the development of his claim, as the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Should the Veteran not appear at any additionally scheduled VA examinations, the Board notes that this claim will be decided on the evidence currently in the claims folder and may result in the denial of his claim.

Lastly, the Board notes that the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim. Id.  

Here, the Veteran reasonably raises the issue of entitlement to a TDIU as an element of the initial rating claims on appeal.  In this regard, during his June 2011 Travel Board hearing, he testified that his COPD and scars interfere with his ability to maintain employment.  Because entitlement to a TDIU is part of the Veteran's initial rating claims, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  Thus, the Board finds that an opinion that discuses any effect the Veteran's service-connected disabilities has on his employability is also necessary.





Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all outstanding evidence, to include paper copies from the following:    

a) San Diego VAMC dated from 2009 to the present, to      include any PFTs;

b) Portland VAMC/Roseburg Healthcare System dated from 2006 to the present, to include any PFTs;

c) Phoenix VAMC dated from 2009 to the present; and

d) VA Domiciliary in White City (all records).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected COPD at the White City VA clinic, if at all possible, with Portland VAMC being the second choice.  The claims folder should be made available to and reviewed by the examiner.  

All indicated tests should be completed, to include pulmonary function tests which report the Veteran's FEV-l, FEV-1/FVC, DLCO and maximum oxygen consumption.  If there are any conflicts with respect to the FEV-l and FEV-1/FVC findings, the examiner should state which finding most accurately reflects the current level of disability.  The PFT should be performed post-bronchodilator.  All findings should be reported in detail. 

All impairment due to COPD should specifically be reported.  The examiner should address the type of occupational duties which the Veteran could not perform due to his COPD symptoms.  In this regard, the examiner should discuss the impact the Veteran's disorder has on his ability to perform sedentary and manual type of duties.

The examiner is asked to provide a rationale for all opinions reached.  These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his services-connected scars.  The claims folder should be made available to and reviewed by the examiner.  
The number of service-connected back scars, the size of the scars, whether the scars are painful and whether the scars are unstable should be reported. 

The examiner is asked to report all symptomatology related to the Veteran's scars, and specifically provide an opinion as to whether the scars cause limitation of function of any affected parts, as reported by the Veteran.  

4.  Thereafter, readjudicate the initial increased rating claims for COPD and scars, as well as the TDIU claim.  If any benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


